[Cite as Sycamore Twp. v. Carr, 2022-Ohio-1337.]


                  IN THE COURT OF APPEALS
              FIRST APPELLATE DISTRICT OF OHIO
                   HAMILTON COUNTY, OHIO



 SYCAMORE TOWNSHIP, OHIO,                          :   APPEAL NO. C-210389
                                                       TRIAL NO. A-1602447
         Plaintiff-Appellee,                       :

   vs.                                             :     O P I N I O N.

 ALICE CARR, et al.,                               :

         Defendants,                               :

     and                                           :

 DR. PARNEET SOHI,                                 :

      Defendant-Appellant.                         :
                       OHIO FIRST DISTRICT COURT OF APPEALS


Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 22, 2022



Donnellon, Donnellon & Miller and Robert T. Butler, for Plaintiff-Appellee,

Dr. Parneet Sohi, pro se.




BERGERON, Judge.

       {¶1}   In this zoning dispute, the trial court granted an order enforcing a settlement

agreement between the parties. On appeal, defendant-appellant Dr. Parneet S. Sohi insists

that the trial court should not have granted the motion to enforce without joining his former

attorneys to the action (who received fees per the agreement). He also challenges the trial

court’s decision granting his attorneys’ motion to withdraw as counsel. We, however, overrule

Dr. Sohi’s assignments of error and affirm the judgment of the trial court.

                                              I.

       {¶2}   In 2016, plaintiff-appellee Sycamore Township filed suit for injunctive relief

against Alice Carr and Gurm Gurdarshan alleging that they possessed and controlled a parcel

of land that violated the Sycamore Township Zoning Code because of several political




                                              2
                           OHIO FIRST DISTRICT COURT OF APPEALS


campaign signs located on the premises.1 Ms. Carr allegedly occupied the parcel in question

at the time of the complaint’s filing, but Sycamore Township dismissed her later in the

proceedings. Sycamore Township sued Mr. Gurdarshan in his capacity as trustee over the

Sohi Trust, which owned the parcel of land.

        {¶3}    Roughly two years later, in June 2018, Dr. Sohi (a dentist and former candidate

for political office) and Friends of Sohi (a campaign committee) moved to intervene as party-

defendants.2 The trial court granted the motion because Dr. Sohi was the beneficiary of the

Sohi Trust and Friends of Sohi had a political interest in maintaining the signs.

        {¶4}    The parties reached a settlement agreement in August 2020. Under the terms

of that agreement, the parties agreed to file a joint stipulation of dismissal with prejudice, the

Sohi Trust agreed to make modifications to signs located on the property, and Sycamore

Township agreed to make certain settlement payments to the defendants and their attorneys.

        {¶5}    The parties filed a joint stipulation of dismissal with prejudice in October 2020,

but Dr. Sohi, Mr. Gurdarshan, and Friends of Sohi (collectively, “the defendants”) allegedly

reneged on the settlement agreement, which prompted Sycamore Township to move to

enforce the agreement in March 2021. As the case sputtered back to life, the defendants’

attorneys moved to withdraw as counsel—a request granted by the trial court. After a hearing,

the trial court ultimately granted Sycamore Township’s motion to enforce, ordering that it be

allowed to enter the property in question to remove certain signage, in addition to other relief.

Dr. Sohi’s pro se appeal followed (no other defendant joined him as an appellant), in which

he argues: (1) the trial court could not have enforced the settlement agreement without




1 Sycamore Township originally sued Hardial Singh as trustee for the Sohi Trust, but the township
subsequently amended its complaint, replacing Mr. Singh with Mr. Gurdarshan.
2 Dr. Sohi had initially filed his own complaint against Sycamore Township, but the trial court dismissed it,

concluding that Dr. Sohi should have intervened in this action.

                                                     3
                         OHIO FIRST DISTRICT COURT OF APPEALS


joining his former lawyers because they were entitled to attorney’s fees under the agreement,

and (2) the trial court erroneously granted his lawyers’ motion to withdraw.

                                               II.

       {¶6}     Dr. Sohi’s first assignment of error takes aim at the failure to join his former

attorneys as necessary parties because the settlement agreement allocated certain payments

to them. Although we can imagine scenarios in which counsel must be joined to a motion to

enforce a settlement agreement, Dr. Sohi fails to advance the requisite showing for this in the

case at hand.

       {¶7}     As a threshold matter, Dr. Sohi never broached this joinder issue below. Dr.

Sohi filed a response to the motion to enforce, in which he depicted the motion as frivolous,

but this filing said nothing about the failure to join his former lawyers. Typically, when a

party fails to advance an argument before the trial court, we will not entertain it on appeal.

U.S. Bank Natl. Assn. v. Broadnax, 1st Dist. Hamilton No. C-180650, 2019-Ohio-5212, ¶ 13

(“ ‘A party who fails to raise an argument in the court below waives his or her right to raise it

on appeal.’ ”), quoting State ex rel. Zollner v. Indus. Comm., 66 Ohio St.3d 276, 278, 611

N.E.2d 830 (1993). We see no reason to follow a different path here.

       {¶8}     Moreover, even if he had preserved the argument, the motion to enforce the

settlement agreement only addressed Dr. Sohi’s performance of his obligations under the

agreement. As best we can tell from the record, no one suggested that counsel breached some

obligation to perform—indeed, the lawyers were not even parties to the settlement agreement.

See J. Bowers Constr. Co. v. Gilbert, 2014-Ohio-3576, 18 N.E.3d 770, ¶ 50-52 (9th Dist.)

(holding that an insurance company was not a necessary and indispensable party to a lawsuit

alleging that the homeowners breached a construction contract where “[t]here [was] no

evidence * * * of a contract between [the plaintiff] and [the insurance company]”). Nor has

Dr. Sohi explained in his appellate brief why counsel must have been joined. Accordingly, we

                                                4
                        OHIO FIRST DISTRICT COURT OF APPEALS


decline to find fault in the trial court’s failure to sua sponte require counsel’s participation as

parties in the adjudication of the motion, and we overrule Dr. Sohi’s first assignment of error.

                                               III.

       {¶9}    Dr. Sohi’s second assignment of error challenges the trial court’s decision

granting his former attorneys’ motion to withdraw as counsel, insisting that the decision

violated the spirit of the Rules of Professional Conduct. Ohio courts “review[] the trial court’s

decision on a motion to withdraw as counsel under an abuse of discretion standard.” Wallick

v. Lent, 5th Dist. Tuscarawas No. 2008 AP 05 0034, 2009-Ohio-1399, ¶ 46. See, e.g., State

v. Hall, 8th Dist. Cuyahoga No. 108235, 2019-Ohio-5123, ¶ 8 (same); State v. James, 2d Dist.

Clark No. 98-CA-54, 1999 Ohio App. LEXIS 506, *13 (Feb. 19, 1999) (same); McDerment v.

McDerment, 9th Dist. Lorain No. 18CA011369, 2019-Ohio-2609, ¶ 10 (same).

       {¶10} Dr. Sohi presents two cases to establish that the trial court went astray here.

He first relies on Bennett v. Bennett, 86 Ohio App.3d 343, 344, 620 N.E.2d 1023 (8th

Dist.1993), a divorce case where the trial court granted a divorce decree that incorporated a

separation agreement. The husband breached the separation agreement, and the wife filed a

motion to show cause, seeking attorney fees and expenses. Id. Moments before the trial

court’s hearing on this motion, the husband’s counsel moved to withdraw as counsel. Id. at

344-345. The trial court granted the request, leaving the husband in the lurch but ordering

him to proceed through the hearing without representation. Id. The Eighth District held that

the trial court abused its discretion by granting the motion to withdraw because neither the

trial court nor counsel took reasonable steps to ensure that the client was not prejudiced by

counsel’s withdrawal. Id. at 347.

       {¶11} Dr. Sohi also features Tschudy v. Tschudy, 5th Dist. Stark No. CA-7294, 1988

Ohio App. LEXIS 673, *2-3 (Feb. 16, 1988), a child-custody dispute where the wife’s former

attorney requested to withdraw as counsel at the hearing to determine custody. No evidence

                                                5
                        OHIO FIRST DISTRICT COURT OF APPEALS


indicated that the attorney provided the wife notice of his intention to withdraw prior to this

hearing. Id. at 2-3. The Fifth District held that the trial court had a duty to enforce the spirit

of the professional rules of conduct, which required the trial court to inquire into counsel’s

motivation to withdraw, whether withdrawal would prejudice his client, and whether counsel

had taken reasonable steps to avoid foreseeable prejudice to the client. Id. at 3-4. The Fifth

District held that the trial court violated this duty, and remanded for further proceedings. Id.

at 4.

        {¶12} The facts of this case bear no resemblance to the records in Bennett and

Tschudy. Dr. Sohi’s lawyers moved to withdraw as counsel on March 29, 2021. The

memorandum in support of the motion to withdraw indicated that counsel might have a

conflict of interest and explained that the attorneys had no desire to retry a case that was

already dismissed by way of a joint stipulation of dismissal. The memorandum further

detailed that the lawyers had advised the clients of the intention to withdraw, informed the

clients of the deadline to file responses to Sycamore Township’s motion to enforce, negotiated

with opposing counsel to obtain a stipulated extension for filing responses in order to allow

the defendants time to locate substitute counsel, and encouraged the defendants to obtain

new counsel. In other words, they did everything that we would expect prudent counsel to do

in such a situation. See Prof.Cond.R. 1.16.

        {¶13} The stipulated extension was filed on the same date that the attorneys moved

to withdraw.    Nearly two months later, the trial court held a hearing where Dr. Sohi

acknowledged that he was aware of his attorneys’ motion to withdraw, but maintained that

withdrawal was inappropriate at that time because he believed that the case had not been

resolved.   The court nevertheless recognized that Dr. Sohi had sufficient notice and

opportunity to substitute counsel (over the two-month period) and granted the request to

withdraw.

                                                6
                       OHIO FIRST DISTRICT COURT OF APPEALS


       {¶14} Unlike in Bennett and Tschudy, Dr. Sohi had ample notice of counsel’s

intention to withdraw. This is not a case where counsel suddenly moved to withdraw on the

cusp of a critical hearing, without advance warning to the client. And unlike those cases, the

defendants’ former lawyers averred that they made substantial efforts to protect the

defendants’ legal interests during the withdrawal process—and defendants do not dispute

that fact. Accordingly, the trial court did not abuse its discretion by granting Dr. Sohi’s

attorneys’ motion to withdraw.

                                       *       *      *

       {¶15} Based on the foregoing analysis, we overrule Dr. Sohi’s two assignments of

error, and affirm the judgment of the trial court.

                                                                       Judgment affirmed.

MYERS, P. J., and CROUSE, J., concur.
Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                               7